Fourth Court of Appeals
                                San Antonio, Texas
                                    November 17, 2016

                                   No. 04-16-00504-CV

             IN RE ESTATE OF ALVILDA MAE AGUILAR, DECEASED,

                     From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2012-PC-2802
                         Honorable Tom Rickhoff, Judge Presiding


                                      ORDER
       The appellant's motion for extension of time to file brief is hereby GRANTED. Time is
extended to December 29, 2016.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court